 
Exhibit 10.2
[Letterhead of AHC]


March 31, 2009


Deanie J. Underwood, President
By Design, Inc.
2519 east Kentucky Avenue
Denver, Colorado 80209


Re: Merger of Asset Holdings, Inc. and By Design, Inc.


Ladies and Gentlemen:


The purpose of this letter of intent ("Letter") is to set forth certain
nonbinding understandings and certain binding agreements between Asset Holdings
Corporation, a Maryland corporation ("AHC"), By Design, Inc., a Nevada
corporation ("BYDE") and Deanie J. Underwood and Bradley C. Underwood (the
“Controlling Shareholders”), with respect to the triangular statutory merger
between AHC and a subsidiary of  BYDE pursuant to Section 368(a)(1)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”)(the "Merger").


The following numbered paragraphs reflect our understanding with respect to the
matters described in them, but are not to constitute a complete statement of, or
a legally binding or enforceable agreement or commitment on the part of, AHC,
BYDE or the Controlling Shareholders with respect to the matters described
therein or to impose on AHC, BYDE or the Controlling Shareholders an enforceable
duty or obligation to negotiate towards or conclude any such agreement or
commitment.


1.           Merger


(a)
On the terms and subject to the conditions to be set forth in a definitive,
legally binding, written agreement to be negotiated and entered into by AHC,
BYDE and the Controlling Shareholders (the "Agreement"), AHC will merge into
BYDE, with BYDE being the surviving corporation, at the closing (the "Closing")
specified in the Agreement.  Immediately after the Closing, the shareholders of
AHC prior to the Merger shall own Ninety Two percent (92%) of the issued and
outstanding shares of common stock of BYDE substantially in accordance with the
Capitalization Table attached hereto as Exhibit A.1

________________
 
1
It is anticipated that eight (8%) of the issued and outstanding stock of BYDE
immediately after the Merger shall be issued to Capital Group Communications,
Inc., and its affiliates, for fees in connection with the Merger and certain
consulting services.



 
 

--------------------------------------------------------------------------------

 


(b)
The Closing is conditioned upon (i) the completion of a certified audit by a
PCAOB accounting firm for filing with the Securities and Exchange Commission as
part of a Form 8-K; (ii) the preparation for filing of a Form 8-K containing the
material disclosures mandated by the Securities Act of 1933 (the “1933 Act”) and
the Securities Exchange Act of 1934 (the “1934 Act”) pertaining to the
operations of AHC and BYDE after the Closing; and  (iii) approval by the board
of directors, and shareholders if necessary, of each of BYDE and AHC.



(c)
At the Closing, (i) the board of directors of BYDE, and members of any of its
committees, shall resign and AHC shall appoint the members of the board of
directors, and any committees thereto, of BYDE; (ii) the officers of BYDE shall
resign and the subsequently appointed board of directors shall elect successor
officers as designated by AHC; (iii) the Controlling Shareholders shall execute
Restricted Stock Agreements whereby the stock of the Controlling Shareholders
will be restricted from sale during the initial sixty days after the Closing;
and (iv) the required forms shall be prepared to be filed pursuant to the 1934
Act.

 
(d)
At the Closing, BYDE’s subsidiaries shall be sold to a private investor group
selected by BYDE.



 
2.           Other Provisions


The Agreement will contain usual and customary representations, warranties,
covenants, and other agreements, on behalf of BYDE and AHC, and their respective
stockholders, and the Closing will be subject to usual and customary conditions,
including:
          

  (a)  obtaining of necessary consents or approvals of governmental bodies,
lenders, lessors, or other third parties;
 
(b)
absence of pending or threatened litigation;
 
(c)
satisfactory completion of each parties’ due diligence investigation and
certified audit; and
 
(d)
delivery of customary legal opinions, closing certificates, and other
documentation.



 
    Upon execution of counterparts of this Letter by you, the following lettered
paragraphs will constitute the legally binding and enforceable agreement of AHC,
BYDE and the Controlling Shareholders (in recognition of the significant costs
to be borne by AHC, BYDE and the Controlling Shareholders in pursuing this
transaction and further in consideration of their mutual undertakings as to the
matters described herein).


 
 

--------------------------------------------------------------------------------

 






(a)
Access.  Subject to the terms set forth in paragraph (g) below respecting
confidentiality and certain other matters, each party to this Agreement will
afford the other parties’ employees, auditors, legal counsel, and other
authorized representatives all reasonable opportunity and access during normal
business hours to inspect, investigate, and audit the assets, liabilities,
contracts, operations, and business of AHC and BYDE, respectively, before
Closing.  The parties will conduct such inspection, investigation, and audit in
a reasonable manner during regular business hours.



(b)
Consents.  The parties hereto will cooperate with one another and proceed, as
promptly as is reasonably practicable, to seek to obtain all necessary consents
and approvals from lenders and landlords, and to endeavor to comply with all
other legal or contractual requirements for or preconditions to the execution
and consummation of the Agreement.



(c)
Best Efforts.  The parties hereto will negotiate in good faith and use their
best efforts to arrive at a mutually acceptable definitive Agreement for
approval, execution, and delivery on the earliest reasonably practicable
date.  The parties hereto will thereupon use their best efforts to affect the
Closing and to proceed with the transactions contemplated by the Agreement as
promptly as is reasonably practicable.



(d)
Exclusive Dealing.  Neither party hereto will offer to merge with any person
other than the other, nor will either party, or any of its stockholders, enter
into negotiation with any other party for the disposition of the business or
stock of the other during the pendency of negotiations between AHC and BYDE, and
neither AHC nor BYDE will unilaterally terminate these negotiations without
cause unless: (i) the transactions contemplated by the Agreement shall not have
been approved by the boards of directors of both AHC and BYDE; (ii) the Closing
shall not have occurred on or before July 1, 2009; or (iii) a material change or
event (exclusive of a competing offer) shall have occurred that would make
proceeding with such execution and approval of the Agreement or such Closing
illegal, invalid, or contrary to the fiduciary duties of the board of directors
of AHC or BYDE.



 
 

--------------------------------------------------------------------------------

 




(e)
Costs.  AHC and BYDE will each be solely responsible for and bear all of its own
respective expenses, including, without limitation, expenses of legal counsel,
accountants, and other advisers, incurred at any time in connection with
pursuing or consummating the Agreement and the transactions contemplated
thereby.



(f)
Public Disclosure.  Before the Closing, neither AHC nor BYDE shall make any
public release of information regarding the matters contemplated herein except
(i) that a joint press release in agreed form shall be issued by AHC and BYDE as
promptly as is practicable after the execution of this Letter, (ii) that AHC and
BYDE may each continue such communications with employees, customers, suppliers,
franchisees, lenders, lessors, shareholders, and other particular groups as may
be legally required or necessary or appropriate and not inconsistent with the
best interests of the other party or the prompt consummation of the transactions
contemplated by this Letter, and (iii) as required by law.



(g)
Confidentiality.  The parties hereto agree that (except as may be required by
law) they will not disclose or use and they will cause its officers, directors,
employees, representatives, agents, and advisers not to disclose or use, any
Confidential Information (as hereinafter defined) with respect to each other
furnished, or to be furnished, by either party to the other in connection
herewith at any time or in any manner and will not use such information other
than in connection with its evaluation of the Merger.  For the purposes of this
paragraph (g) "confidential information" means any information transmitted form
one party to the other party.  If the Merger is not consummated, each party will
promptly return all documents, contracts, records, or properties to the
other.  The provisions of this paragraph (g) shall survive the termination of
this Letter.



(h)
Except with respect to the provisions of paragraph (g), either party hereto may
terminate this Letter and hereafter this Letter shall have no force and effect
and the parties shall have no further obligations hereunder if the Agreement is
not signed on or before April 15, 2009, if such terminating party is not in
breach of any of the binding provisions hereof.







 
[This space left intentionally blank.]



 
 

--------------------------------------------------------------------------------

 






Please sign and date this Letter in the spaces provided below to confirm our
mutual understandings and agreements as set forth in the Letter and return a
signed copy to the undersigned.


Very truly yours,




Asset Holdings Corporation


By:  /s/ Yeota Christie
Name:  Yeota Christie
Title:  President
Date:  March 31, 2009




ACKNOWLEDGED AND AGREED TO:


BYDE


By:  /s/ Deanie J. Underwood
Name:  Deanie J. Underwood
Title:  President
Date:  March 31, 2009
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

